Citation Nr: 1116772	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  03-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for chronic obstructive pulmonary disease (COPD), to include as caused by asbestos exposure.

2.  Entitlement to an increased rating for service-connected residuals of a fractured mandible, evaluated as 10 percent disabling prior to September 24, 2001, and as 20 percent disabling thereafter.

3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

4.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from February 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In May 2002, the RO denied a claim for service connection for COPD, and denied a claim for an increased (compensable) rating for service-connected residuals of a fractured mandible.  In July 2004, the RO denied a claim for TDIU, and granted service connection for bilateral hearing loss, evaluated as noncompensable.  In November 2008, and June 2010, the Board remanded the claims for additional development.  

The Veteran testified before a decision review officer at a hearing in December 2006, and before the undersigned at a hearing in June 2008.  Transcripts of the hearings are of record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 2000, the Board denied a claim for service connection for a lung disability secondary to asbestos exposure.  

2.  The evidence received since the Board's August 2000 decision, which denied service connection for a lung disability secondary to asbestos exposure, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim.

3.  Prior to September 24, 2001, the Veteran's residuals of a fractured mandible are not shown to have been productive of an inter-incisal opening of no more than 30 millimeters.  

4.  As of September 24, 2001, the Veteran's residuals of a fractured mandible are productive of complaints of left-sided jaw pain while chewing; but not an inter-incisal opening of no more than 20 millimeters.  

5.  The Veteran has no more than level II hearing in his left ear, and no more than level III hearing in his right ear.  

6.  The Veteran's service-connected disabilities are: headaches, evaluated as 50 percent disabling, residuals of a fractured mandible, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as noncompensable (0 percent disabling); his combined rating is 60 percent.   


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the Board's August 2000 decision, which denied service connection for a lung disability, to include as secondary to asbestos exposure; the claim for service connection for a lung disability, to include as secondary to asbestos exposure is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  Prior to September 24, 2001, the criteria for a rating in excess of 10 percent for service-connected residuals of a fractured mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.150, Diagnostic Code 9905 (2010).  

3.  As of September 24, 2001, the criteria for a rating in excess of 20 percent for service-connected residuals of a fractured mandible have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.150, Diagnostic Code 9905 (2010).  

4.  The criteria for an initial compensable evaluation for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

5.  The criteria for establishing entitlement to TDIU are not met; referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in June 2010, the Board remanded the claims, and directed that all VA treatment records from the Mobile, Alabama VA outpatient clinic since 2007 be obtained.  In September 2010, the Veteran's treatment reports from the Mobile, Alabama VA outpatient clinic, dated between 2007 and 2010, were obtained, and they have been associated with the claims files.  Under the circumstances, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  

The Board further notes that the Veteran is determined not to be a credible historian.  In this regard, in a Board decision, dated in November 2008, the Board inter alia denied a claim for service connection for posttraumatic stress disorder, noting that although the Veteran had claimed to have served aboard five ships during service, his personnel files only showed service aboard one.  The Board noted that he had failed to report a post-service stressor involving a gunshot wound to his VA examiner, and stated that he had "not been entirely straightforward with the VA in this matter of his stressors."  In its decision, the Board determined that none of his claimed stressors had been verified.  In addition to these November 2008 findings, VA progress notes, dated in 1992, show that the Veteran was repeatedly noted to have a post-service history of imprisonment, which a June 1992 VA progress note indicated was based on a conviction for jury tampering.  Finally, a December 2006 VA progress note indicates that the Veteran claimed to have participated in combat (i.e., the report notes that, "He has a lot of nightmares of his combat experience.") (there is nothing in his service reports or his personnel file to show participation in combat).  The Board therefore finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  


I.  New and Material

The Veteran asserts that new and material evidence has been submitted to reopen his claim of entitlement to service connection for a lung disability secondary to asbestos exposure.  

The relevant administrative history is as follows: in July and October of 1996, the RO denied a claim for service connection for COPD, to include as due to pulmonary asbestosis, and/or exposure to asbestos during service.  The Veteran appealed, and in August 2000, the Board denied the claim.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2002 & Sup. 2007); 38 C.F.R. § 20.1104 (2010).  

In November 2001, the Veteran filed to reopen his claim.  In May 2002, the RO denied the claim.  The Veteran has appealed this decision.  

Board decisions from which an appeal is not perfected become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1104.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).  

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

The Veteran's claim to reopen were received at the RO after August 29, 2001.  For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The most recent and final denial of this claim was in August 2000.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the Board's August 2000 decision included the Veteran's personnel file, which showed that his rate prior to May 1962 was SN (seaman), and that as of May 1962 his rate was QM (quartermaster).  His duty stations included a naval missile center, the U.S.S. Lexington, and a naval air station.  

The Veteran's service treatment reports did not show any relevant treatment.  The Veteran's separation examination report, dated in March 1964, showed that his lungs were clinically evaluated as normal, and that a chest X-ray was negative.

As for the post-service evidence, it consisted of a service examination report performed in association with naval reserve duty, and VA and non-VA reports, dated between 1980 and 1999.  

The service examination report, dated in June 1965, showed that his lungs were clinically evaluated as normal, and that a chest X-ray was negative.  

A private treatment report from L.M.M., M.D., dated in November 1991, showed that the Veteran had a post-service employment history as a steel-fitter at a dry dock between 1964 to 1967, "where he was intermittently exposed to asbestos materials without the benefit of face mask protection."  The report contained an impression of pulmonary asbestosis.  

A VA examination report, dated in October 1995, showed that the Veteran reported a history of serving aboard five different aircraft carriers, during which time his duties included standing watch in the boiler room, with exposure to asbestos in the form of pipe insulation.  He further reported a three-year history of employment at a dry dock, and that he had a claim pending related to asbestos exposure from that job.  The report contained a diagnosis of chronic obstructive pulmonary disease related to pulmonary asbestosis with pulmonary function testing showing mild obstructive disease and moderate restrictive disease.  

A VA examination report, dated in May 1998, showed that the diagnosis noted a history of asbestos exposure, moderate restrictive disease of unclear etiology, that there were no specific positive findings for asbestosis on X-ray in the past or currently,  and that the Veteran was unlikely to have been affected from asbestos exposure in the past, although a CT (computerized tomography) of the chest had been ordered that would be a more definitive test for pleural plaques.

A VA examination report, dated in July 1999, contained a diagnosis of history of asbestosis exposure, and that pulmonary function tests (PFT's) had been ordered.  In an addendum, dated in September 1999, it was noted that PFT's indicated severe obstructive disease, and that according to his July 1999 VA evaluation, the Veteran did not have pulmonary asbestosis.  
 
At the time of the Board's August 2000 denial of the claim, the service treatment reports did not show any relevant treatment, and the Veteran's March 1964 separation examination report showed that his lungs were clinically evaluated as normal, and that a chest X-ray was negative.  There was no evidence of treatment for respiratory symptoms, and no inservice diagnosis of a respiratory disorder.  In addition, the Veteran was shown to have a post-service history of exposure to asbestos, the earliest evidence of a respiratory disorder was dated in 1991, which was about 26 years after separation from service, and there was no competent post-service evidence showing that the Veteran had any type of lung disability that was related to his service.  

Evidence received since the Board's August 2000 decision consists of VA and non-VA medical treatment reports, dated between 1976 and 2010, and records from the Social Security Administration (SSA).  This evidence includes a report from J.T.S., M.D., dated in May 1996, which shows that the Veteran reported a history of employment as a boilermaker and ship fitter in a shipyard between 1964 and 1967.  The diagnosis was "interstitial changes on chest X-ray consistent with a clinical diagnosis of asbestos-related pulmonary fibrosis (mild asbestosis), assuming a sufficient environmental exposure history and an adequate latent period," and unilateral paralysis of the right hemi-diaphragm, with clinical correlation recommended.    

The SSA's records show that in March 1993, the SSA determined that the Veteran was disabled as of November 1990, with a primary diagnosis of "disorders of the back," and a secondary diagnosis of a "heart impairment," and a "lung impairment."

The Veteran has submitted an article pertaining to the history of the Norfolk Naval Shipyard, and an article which states that asbestos diseases follow a dose-response relationship curve such that more inhalation of asbestos results in a greater risk of contracting an asbestos-related disease response, that shipyard workers are "heavily exposed workers," and that up to 65 percent of them may develop asbestosis or asbestos-related pleural disease.  

The Board notes that some of the submitted evidence is duplicative.  As for the evidence that was not of record at the time of the August 2000 decision, it is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  In this case, the only relevant evidence is found in the May 1996 report from Dr. J.T.S. which notes interstitial changes on chest X-ray that were "consistent with" a clinical diagnosis of asbestos-related pulmonary fibrosis (mild asbestosis).  However, this diagnosis is equivocal in its terms, and in any event, at the time of the Board's August 2000 decision, a diagnosis of COPD and pulmonary asbestosis was already of record.  Furthermore, Dr. J.T.S.'s May 1996 report predates the VA examination reports dated in 1998 and 1999 (which indicated that the Veteran has restrictive and obstructive disease, but not asbestosis).  In addition, as previously stated, the Veteran is shown to have had several years of exposure to asbestos at his job in a shipyard following service, and none of the submitted evidence contains competent evidence to show that the Veteran currently has a lung disability, to include asbestosis, that is related to his service, to include as due to asbestos exposure.  In this regard, Dr. J.T.S.'s May 1996 report  is over 14 years old, and the submitted evidence dated after this report shows almost no treatment for respiratory complaints, with no indication that his symptoms are related to a lung disability.  See e.g., August 2003 VA progress note (noting assessments that included "chronic nonfunctionally limiting dyspnea").  The Board has considered the articles associated with the C-file.  However, one of these articles pertains to the Norfolk Naval Shipyard which is not relevant to his inservice history.  Furthermore, there is nothing to show he ever worked at this shipyard, and in any event, this would pertain to his post-service exposure.  To the extent that the other article states that shipyard workers are "heavily exposed workers," and that up to 65 percent of them may develop asbestosis or asbestos-related pleural disease, this also relates to his post-service exposure to asbestos, and thus in fact weighs against his claim.  In summary, these articles are so general in nature, and so nonspecific to the appellant's case, that the Board affords them little probative weight.  They therefore do not provide a sufficient basis to reopen the claim.  See e.g. Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Therefore, the ultimate questions in the case, which were previously unsubstantiated, continue to be unsupported.  The Board therefore finds that the submitted evidence is not both new and material and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The claim is therefore not reopened.  

The only other pertinent evidence received since the August 2000 denial of the claim consists of oral and written statements from the Veteran.  The Veteran's own testimony and assertions as to a causal connection between a lung disability and his service are duplicative and not new and material.  Hickson v. West, 11 Vet. App. 374 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108."); Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  The Board therefore finds that the submitted evidence is not both new and material and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Because the appellant has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Increased Ratings

The Veteran asserts that he is entitled to increased ratings for his service-connected residuals of a fractured mandible, and bilateral hearing loss.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A.  Residuals, Fractured Mandible

The Veteran's service medical records indicate that he was hospitalized after he sustained a fractured left mandible when "he was struck in the jaw in a fight" while on liberty in January 1964.  The reports state that there was clinical evidence of a compound fracture of the mandible with "minimal displacement," and dehiscence between the two left mandibular bicuspids of approximately 3 mm. (millimeters).  He underwent a closed reduction with Winter Arch bars and intermaxillary elastics, and it was noted that reduction returned the dental occlusion to that which pre-existed the injury.  It was later noted that dental occlusion was normal, and that masticatory function was within normal limits, and that the Veteran was asymptomatic.  He was discharged to duty from the hospital after about three weeks.  See 38 C.F.R. § 4.1 (2010).  

In December 1992, the RO granted service connection for residuals of a fracture of the left mandible.  The RO evaluated this disability as 0 percent disabling (noncompensable).  On September 24, 2001, the Veteran filed a claim for a compensable rating.  In May 2002, the RO denied the Veteran's claim.  The Veteran appealed, and in August 2003, the RO granted the claim, to the extent that it increased the Veteran's evaluation to 20 percent, with an effective date of June 17, 2003.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The Board further notes that in November 2008, the Board granted a claim for an earlier effective date for the 20 percent rating, to the extent that it assigned an effective date of September 24, 2001.  The Board's November 2008 decision was effectuated by the RO in a December 2008 rating decision.  

Given the foregoing, the issue may be stated as: entitlement to an increased rating for service-connected residuals of a fractured mandible, evaluated as 10 percent disabling prior to September 24, 2001, and as 20 percent disabling thereafter.

The RO has evaluated the Veteran's service-connected residuals of a fractured mandible under Diagnostic Codes (DC's) 9999-9904.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 9999 represents an unlisted disability that requires rating by analogy to one of the disorders rated under 38 C.F.R. § 4.150, and the Board has analyzed the claim under the appropriate diagnostic codes, as noted below.

1.  Prior to September 24, 2001

The Veteran filed his claim in September 24, 2001, therefore he could conceivably be granted an increased rating up to September 24, 2000 (i.e., up to one year prior to the claim), if the applicable criteria are shown to have been met.  See 38 C.F.R. § 3.400 (o)(2) (2010).  The relevant medical reports will therefore be dated between September 24, 2000 and September 24, 2001.  Id.  

Under DC 9905, a 20 percent rating is warranted where there is 21 to 30-mm of motion.  

The Board finds that a rating in excess of 10 percent under DC 9905 is not warranted.  There is no evidence to show that the Veteran's jaw disability is productive of the limitation of motion of the inter-incisal range of 30 mm. or more.  In this regard, there are no findings to show the Veteran's inter-incisal range of motion that are dated between September 24, 2000 and September 24, 2001.  Therefore, the Board finds that the criteria for a higher rating under DC 9905 have not been met, and that the preponderance of the evidence is against the claim.

The Board has also considered the functional impairment which can be attributed to pain and weakness.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 see also VAGCOPPREC 9-98 (Aug. 14, 1998).  In this case, a rating in excess of 10 percent is not warranted on the basis of additional functional loss due to pain and weakness.  As previously stated, there are no findings to show the range of motion in the Veteran's jaw during the time period in issue.  There is no evidence to show such symptoms as laxity, incoordination, atrophy, or other neurological impairment, and the Board finds that, prior to September 24, 2001, the record does not show that the Veteran's functional loss due to his service-connected disability impairs him to such a degree that he has the equivalent of the criteria as required for a rating in excess of 10 percent.  



2.  As of September 24, 2001

Under 38 C.F.R. § 4.150, DC 9905, a 30 percent rating is warranted for the limitation of motion is from 11 to 20 mm.  The Board notes that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.  38 C.F.R. Part 4.  

The relevant findings as to inter-incisal range of motion are as follows: a June 2003 VA examination report shows that the Veteran had a maximum opening of 35 mm., with no radiographic evidence or clinical evidence of a malunion or nonunion of the jaw in the mandibular left region.  The diagnosis noted left and right TMJ disc displacement, and that there was myofascial pain, moderate to severe periodontal disease, and two tooth abscesses.  

A VA X-ray report for the bilateral TM joints contains an impression noting normal movement of both TM joints without evidence of locked jaw or arthritis, and minimal deformity of the condyle of the left mandible, probably due to old injury.  

An October 2007 VA examination report contains findings for left and right lateral excursion, and that it notes popping of the TMJ without any loss of motion, and that his complaints of pain on chewing were more likely related to his caries or periodontal problems that any residual of a healed fracture of his mandible.  

An April 2009 VA examination report shows that the Veteran had a large number of missing teeth, with complaints of left-sided pain while chewing.  On examination, maximum opening was to 50 mm., with clicking and crepitus, but no restrictions noted.  In an addendum,  dated in November of 2009, the examiner stated that the Veteran's opening was within normal limits, and that his missing multiple teeth could be affecting his occlusion and contributing to his TMJ problems.  In an addendum, dated in November of 2009, the examiner stated that the Veteran's C-file had been reviewed, and that the Veteran had "healed completely from his trauma and he reported no jaw problems while he was on active duty following the jaw fracture."  The report notes that he had a normal range of motion, with bilateral clicking and a complaint of pain on the left side of his face when chewing, and that TMJ pain can be caused by many things, to include his multiple missing teeth and their effect on his occlusion.  

The Board finds that as of September 24, 2001, a rating in excess of 20 percent under DC 9905 is not warranted.  There is no evidence to show that the Veteran's jaw disability is productive of the limitation of motion of the inter-incisal range of 20 mm. or more.  Therefore, the Board finds that the criteria for a higher rating under DC 9905 have not been met, and that the preponderance of the evidence is against the claim.  

The Board has also considered the functional impairment which can be attributed to pain and weakness.  DeLuca; 38 C.F.R. §§ 4.40, 4.45; VAGCOPPREC 9-98 (Aug. 14, 1998).  In this regard, VA progress notes show a number of treatments for complaints of tempomandibular ("TM") joint symptoms.  An October 2002 VA progress note indicated "a fair amount of laxity of the TM joints with palpation, as well as some crepitation."  A January 2006 VA progress note indicates that the Veteran had a partial denture, and significant bone loss, and that he was scheduled for a periodontal evaluation.  On examination, his TMJ was WNL (within normal limits) with a "good" range of motion (specific findings in millimeters were not provided).  The Veteran's complaints of left-sided pain while chewing have also been noted, however, the October 2007 VA examiner stated that his complaints were more likely related to his caries or periodontal problems that any residual of a healed fracture of his mandible, and the 2009 VA examination report similarly notes that TMJ pain can be caused by many things, to include his multiple missing teeth and their effect on his occlusion.  In summary, a rating in excess of 20 percent is not warranted on the basis of additional functional loss due to pain and weakness.  When the range of motion in the Veteran's jaw is considered together with the evidence (or lack thereof) of such symptoms as laxity, incoordination, atrophy, or other neurological impairment, the Board finds that the record does not show that the Veteran's functional loss due to his service-connected disability impairs him to such a degree that he has the equivalent of the criteria as required for a rating in excess of 20 percent.  

For the entire time period in issue, the Board has considered whether there are any applicable alternative diagnostic codes that would be more advantageous to the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, Diagnostic Code 9905 is the only appropriate diagnostic code for this disability.  Diagnostic Code 9900 contemplates chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible; Diagnostic Codes 9901 and 9902 address loss of the mandible; Diagnostic Codes 9903 and 9904 concern nonunion and malunion of the mandible, respectively; Diagnostic Codes 9906 and 9907 contemplate loss of the ramus; Diagnostic Codes 9908 and 9909 address loss of the condyloid process; Diagnostic Codes 9910 and 9910 concern loss of the hard palate; loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915; and, Diagnostic Code 9916 concerns malunion or nonunion of the maxilla.  The Veteran is not shown to have any of these conditions.  

B.  Bilateral Hearing Loss

In July 2004, the RO granted service connection for hearing loss, evaluated as noncompensable (0 percent disabling), with an effective date for service connection of August 25, 2003.  The Veteran has appealed the issue of entitlement to an initial compensable evaluation.  

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board observes that in evaluating service-connected hearing impairment disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiological examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  See 38 C.F.R. §§ 4.85(b), 4.87.  

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  As will be apparent from the evidence described below, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

Overall, VA progress notes show a number of treatment for complaints of hearing loss, with bilateral hearing loss on examination (these reports do not contain findings sufficient for application of See 38 C.F.R. § 4.85, Tables VI and VII).  A September 2006 VA progress note states that pure tone thresholds showed "no significant decrease" from a 2003 evaluation.  

A VA audiological examination report, dated in April 2004, notes that the Veteran reported having bilateral hearing loss and that he must watch anyone speaking to him in order to understand them.  The report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
25
50
35
LEFT
N/A
25
25
40
45

These results show an average decibel loss of 31 in the right ear and 34 in the left ear.  Speech recognition ability was 92 percent, right ear, and 96 percent, left ear.  

A VA audiological examination report, dated in October 2007, notes that the Veteran reported having bilateral hearing loss and that he had difficulty understanding his television.  The report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
50
40
LEFT
N/A
15
10
30
45

These results show an average decibel loss of 31 in the right ear and 25 in the left ear.  Speech recognition ability was 94 percent, right ear, and 92 percent, left ear.  

A VA audiological examination report, dated in January 2010, notes that the Veteran reported having "trouble understanding."  The report contains audiometric findings that revealed pure tone thresholds, in decibels, as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
30
55
50
LEFT
N/A
25
30
45
50

These results show an average decibel loss of 38.75 in the right ear and 37.5 in the left ear.  Speech recognition ability was 80 percent, right ear, and 90 percent, left ear.  The report notes normal to moderate hearing loss, bilaterally, with "no significant effects" on his occupation, and no effects on his usual daily activities, and no significant impact on his ability to perform either physical or sedentary types of employment, and that he should be able to communicate in the vast majority of listening situations.  

All of the aforementioned test results show that the Veteran's hearing in the left ear is consistent with no worse than level II hearing, and the right ear is consistent with no worse than level III hearing.  See 38 C.F.R. § 4.85.  As such, a compensable rating is not warranted.  Id., Tables VI and VII.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  

In deciding the Veteran's claim for an initial compensable evaluation for bilateral hearing loss, and his increased rating claim for residuals of a fractured mandible, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for bilateral hearing loss, or an increased rating for residuals of a fractured mandible, for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's bilateral hearing loss evaluation, or his rating for residuals of a fractured mandible, should be increased for any separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of his bilateral hearing loss, such that an initial compensable rating is warranted, or a worsening of his residuals of a fractured mandible, such that an increased rating is warranted.


III.  TDIU

The Veteran asserts that he is entitled to TDIU. During his June 2008 hearing, he asserted that he had "dizzy spells" that caused him to fall on one occasion, and that these spells were related to head trauma sustained during service (service connection is not in effect for a disability shown to have been manifested by dizziness).  See also November 2007 VA examination report (in which the examiner stated, "It is less likely as not dizziness is associated with his service-connected conditions, he also has diabetes, htn (hypertension)."

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities are: headaches, evaluated as 50 percent disabling, residuals of a fractured mandible, evaluated as 20 percent disabling, tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as noncompensable (0 percent disabling).  His combined rating is 60 percent.  See December 2008 RO decision.  

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2010), and the only basis for the assignment of a TDIU is on an extraschedular basis.  

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service- connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75- 91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

A review of a decision of the SSA, dated in March 1993, the SSA determined that the Veteran was disabled as of November 1990, with a primary diagnosis of "disorders of the back," and a secondary diagnosis of a "heart impairment," and a "lung impairment."  Service connection is not currently in effect for any of these disabilities, and the medical evidence shows that in addition to heart and back disorders, he has several other disorders for which service connection is not currently in effect, to include diabetes mellitus and hypertension.  In addition, a VA dental examination report, dated in November 2009, shows that the Veteran's TMJ range of motion was within normal limits, and provides no basis to find that his service-connected disability impairs his employability.  A VA audiometric examination report, dated in January 2010, shows that the examiner stated that the Veteran's hearing loss had "no significant effects" on his occupation, no effects on his usual daily activities, no significant impact on his ability to perform either physical or sedentary types of employment, and that he "should be able to communicate in the vast majority of listening situations."  A January 2010 VA neurological examination report shows that the diagnosis was migraine headaches with mild functional loss.  The examiner concluded that the Veteran may be employed in a sedentary/light duty occupation "if he chooses."  The evidence does not show any hospitalization for service-connected symptoms, and the severity of his service-connected disabilities is not shown to be so severe as to render his schedular evaluation inadequate, and to warrant referral.  Thun.  Given the foregoing, the Board finds no basis to refer this case for referral for consideration of an extraschedular rating.  

With regard to the increased initial evaluation and increased rating claims, and the claim for TDIU, in reaching these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





IV.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2003, September 2005, and January 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this regard, as to the claim for an initial compensable evaluation for service-connected bilateral hearing loss, the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

As to the other claims, to the extent that the VCAA notices may not have been provided prior to the RO rating decisions on appeal, any notice error did not affect the essential fairness of the adjudication as VA has obtained all relevant evidence, and as the appellant has demonstrated actual knowledge of what was necessary to substantiate the claims.  The Veteran has been provided a meaningful opportunity to participate effectively in the processing of his claims, as he has been afforded the opportunity to submit additional argument and evidence, which he has done, and he addressed the issues at hearings at the RO in December 2006 and June 2008.  The RO has reconsidered the appellant's claims, as evidenced by the Supplemental Statement of the Case, dated in October 2007, and March and October of 2010.  In addition, a review of the appellant's testimony and his representative's submissions, received between 2006 and 2011, indicates an accurate understanding of the issues on appeal.  These actions indicate actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notices what was needed.  Id.; see also Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Id.; Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded examinations.  With regard to the "new and material" claim, as the Board has determined that new and material evidence has not been presented, a remand for an examination and/or an etiological opinion is not required to decide the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, the claim of entitlement to service connection for COPD, to include as caused by asbestos exposure, is not reopened.  

Prior to September 24, 2001, a rating in excess of 10 percent for residuals of a fractured mandible is denied.  

As of September 24, 2001, a rating in excess of 20 percent for residuals of a fractured mandible is denied.  

An initial compensable evaluation for bilateral hearing loss is denied.

TDIU is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


